Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed September 10, 2019. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘determining, at the electronic computing device, a current exposure level of the electronic audio output device; determining, at the electronic computing device, whether the audio message is to be modified based on the respective confidentiality level assigned to each audio content segment of the plurality of audio content segments and the current exposure level of the electronic audio output device…..rephrasing audio content associated with at least one of the plurality of the audio content segments in the audio message based on the respective confidentiality level assigned to the at least one of the plurality of the audio content segments and the current exposure level of the electronic audio output device’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 10, 2022